Citation Nr: 0013204	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-01 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
mild obstructive sleep apnea with disturbance and fatigue. 
 
2.  Entitlement to an evaluation greater than 10 percent 
disabling for bronchitis with a history of pneumonia and 
scarred lungs.

3.  Entitlement to an evaluation greater than zero percent 
for cognitive impairment, not otherwise specified.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from October 1989 to October 
1995.  His DD Form 214, Certificate of Release or Discharge 
from Active Duty, shows that he had an additional prior four 
months and 21 days of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1996 rating decision of the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
mild obstructive sleep apnea with sleep disturbance and 
fatigue and assigned a ten percent evaluation effective from 
October 1995 and which granted service connection for 
bronchitis with a history of pneumonia and scarred lungs, and 
for cognitive impairment, not otherwise specified, both 
evaluated as zero percent disabling from October 1995.  The 
veteran subsequently moved to Wyoming and this matter has 
been developed for appeal by the Cheyenne, Wyoming RO.

In May 1998, the Board remanded the claim for further 
development and consideration of the veteran's claim under 
revised regulations.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review.

In a rating decision of January 2000, the RO assigned a 10 
percent disability evaluation for bronchitis with a history 
of pneumonia and lung scarring effective October 4, 1995.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) has held that a rating decision, 
issued subsequent to a notice of disagreement, which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  Consequently, the issue of an original evaluation 
greater than 10 percent remains in appellate status.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The initial evaluation in February 1995 of the veteran's 
sleep apnea disorder described the condition as borderline, 
mild.  The veteran was placed on medication for sleep apnea.  
The medical evidence does not show dyspnea on exertion or 
persistent daytime hypersomnolence.

3.  In December 1998, the examiner's conclusion after a full 
night study was that the veteran had probable upper airway 
resistance syndrome.  

4.  Bronchitis with a history of pneumonia and scarred lungs 
is of no more than moderate degree and is manifested by no 
more than considerable cough, slight dyspnea on exertion and 
scattered rales

5.  Pulmonary function tests in April 1994 were reported as 
normal and a chest X-ray in May 1996 was within normal 
limits.  

6.  Pulmonary function tests in October 1998 showed post-
treatment findings of FVC and FEV1 at 85% predicted each and 
the FEV1/FVC at 82% predicted.  

7.  The veteran's cognitive impairment, not otherwise 
specified, is not shown to result in impairment of working 
ability or social and industrial adaptability. 

8.  Since November 7, 1996, the service-connected cognitive 
impairment, not otherwise specified, is not shown to result 
in symptoms severe enough to interfere with occupational and 
social functioning or to require continuous medication.  

9.  In September 1998 there was a diagnosis of Learning 
Disorder, which is not service connected.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation for sleep apnea, 
greater than ten percent are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 6520 
(prior to October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 
6847 (1999).

2.  The schedular criteria for an initial evaluation for 
bronchitis with a history of pneumonia and scarred lungs 
greater than 10 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6600 (1996 & 1999).

3.  The schedular criteria for an evaluation for cognitive 
impairment, not otherwise specified, greater than zero 
percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9310, 9410 (1996) 
and as amended by 61 Fed. Reg. 52,695-52,702 (October 8, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original ratings assigned for 
obstructive sleep apnea, bronchitis, and cognitive impairment 
not otherwise specified.  As these claims for service 
connection were well-grounded, the Board concedes that the 
appeal of the initial assignment of a rating for service-
connected obstructive sleep apnea, bronchitis, and cognitive 
impairment not otherwise specified is well-grounded.  
Furthermore, the veteran has not indicated that any probative 
evidence not already associated with the claims folder is 
available; therefore the duty to assist him has been 
satisfied.  38 U.S.C.A. 5107(a) (West 1991).

The veteran contends that his service-connected mild 
obstructive sleep apnea with sleep disturbance and fatigue is 
more disabling than the current 10 percent evaluation 
reflects and that the service-connected bronchitis with 
history of pneumonia and scarred lungs, and cognitive 
impairment, are both more disabling than the current zero 
percent evaluations reflect.  He asserts that he cannot sleep 
without taking medication, that he has had pneumonia several 
times, that he is too tired after work to even spend time 
with his children, that he is tired on arising in the 
morning, that he has no energy is fatigued, and that he has 
to take breaks at work so that he can rest.  He contends 
that, in preparation for surgery for a hernia, he aspirated 
and incurred tissue damage to his lungs and that he now has a 
hard time remembering things.  The veteran also avers that 
these disorders continued to worsen.

Rating Criteria

The Board is cognizant of the fact that this appeal arises 
from the veteran's dissatisfaction with his initial rating 
following the grant of service connection for sleep apnea, 
bronchitis with a history of pneumonia and scarred lungs, and 
cognitive impairment, not otherwise specified.  In such a 
case, the Court has held that separate or "staged" ratings 
must be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded medical history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

Subsequent to the RO's August 1996 rating decision, the 
criteria in the Schedule for Rating Disabilities applicable 
to respiratory disabilities were revised, and Diagnostic Code 
6847 which addresses sleep apnea syndromes (obstructive, 
central, mixed) was added.  See 61 Fed. Reg. 46,720-46,731 
(Sept. 5, 1996) (38 C.F.R. § 4.97, Diagnostic Code 6847 
(1997). These changes became effective on October 7, 1996. 

Additionally, by regulatory amendment effective November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating mental disorders as set forth in 38 C.F.R. §§ 
4.125-4.132. See 61 Fed. Reg. 52695-52702 (October 8, 1996).  

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  See also Dudnick 
v. Brown, 10 Vet. App. 79 (1997) (with respect to the amended 
regulations in question, VA is required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).

VA regulations provide that when compensation is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date shall be fixed in accordance 
with the facts, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. § 
5112(b)(6) (West 1991); 38 C.F.R. § 3.114 (1999).

Although the new regulations were not in effect when the 
August 1996 rating decision was made, the RO considered the 
new regulations and furnished them to the veteran in a 
supplemental statement of the case in January 2000.  
Therefore, the veteran was given notice of the new 
regulations and his representative had an opportunity to 
submit evidence and argument related to the new regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Sleep apnea

Service medical records show that in August 1994, the veteran 
complained of a sleep disorder and fatigue since the Persian 
Gulf.  When he was evaluated for possible Persian Gulf War 
Syndrome, the laboratory findings were within normal limits.  
In February 1995, as part of a Persian Gulf War syndrome 
examination, the veteran underwent a sleep study at North 
Suburban Medical Center.  Although the veteran reported a 
history of snoring, the report indicates that the technician 
did not hear snoring during the study.  The sleep lab 
physician noted that the veteran had coughed during the night 
and was still suffering from a cold.  The conclusion was that 
the veteran had marginally abnormal Obstructive Sleep Apnea 
Syndrome.  In the Persian Gulf Finalization report, the 
conclusions included possible mild obstructive sleep apnea.  
The report notes that the disorder was borderline and that 
the veteran had an upper respiratory infection at the time of 
taking the test. 

The report of medical examination in July 1995 for a Medical 
Evaluation Board reflects that the veteran's lungs and chest, 
mouth and throat, head, face, neck and scalp were normal.

A lay statement, dated in May 1996, from B. B. at Evergreen 
Outdoor Power Equipment, states that the veteran missed a lot 
of work due to illness.  B.B. observed that the veteran 
became very tired at 2 p.m. most working days and was quiet 
and slow on some days.  B. B. also observed that the veteran 
had been doing better since receiving medical attention and 
medication.

The report of VA examination in June 1996 indicates that the 
veteran was taking medication for his sleep disorder.  The 
veteran reported that he always felt tired, took a midday nap 
if at home, and, at night, took medication for this 
condition.  It was noted that the veteran had been evaluated 
with a sleep study at Fitzsimmonds Hospital and placed on 
medication for sleep apnea.  The examiner noted that the 
veteran was placed on medication for sleep problems at night 
but that he apparently did not have any significant 
obstructive apnea as he was not given CPAP [continuous 
positive airway pressure].  The veteran reported that he did 
not fall asleep during the day when engaged in conversation 
or while driving.  He did have complaints of ongoing sleep 
difficulty for a few years accompanied by fatigue and 
tiredness.  The assessment was history of sleep disorder of 
unknown type or etiology. 

Based on the service medical records and report of VA medical 
examination in June 1996, the RO granted service connection 
for mild obstructive sleep apnea with sleep disturbance and 
fatigue, and assigned a 10 percent rating from October 1995.  
The veteran disagreed with the evaluation and initiated this 
appeal.  The veteran claimed that he still had lots of 
problems sleeping.  

In December 1998, the veteran had a full night study at the 
Sheridan sleep lab, Sleep Disorders Center, Deaconess 
Billings Clinic, to diagnose obstructive sleep apnea.  The 
report includes the technologist's comment and the 
physician's interpretation.  The physician noted that there 
were not enough respiratory events to allow a nasal CPAP 
trial.  The physician concluded that the veteran had probable 
upper airway resistance syndrome and that "[m]ore true 
obstructive sleep apnea might have been seen if he had supine 
sleep."

Analysis

When service connection was granted for sleep apnea, there 
was no diagnostic code specific to evaluating sleep apnea.  
The RO evaluated the disorder analogous to stenosis of 
larynx, including residuals of laryngeal trauma (unilateral 
or bilateral) under Diagnostic Code 6520.  That code 
represented the most closely analogous rating criteria 
available.  VA regulations provide that when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20 (1999).

During the pending appeal, as noted above, the Rating 
Schedule was revised, effective October 7, 1996, with respect 
to the regulations applicable to sleep apnea syndromes and 
ratings under Diagnostic Code 6520.  See 61 Fed. Reg. 46720 
(Sept. 5, 1996) (codified at 38 C.F.R. § 4.97).  A new 
Diagnostic Code 6847 which addresses sleep apnea syndromes 
(obstructive, central, mixed) was added to the Schedule for 
Rating Disabilities.  This change became effective on October 
7, 1996.  Accordingly, the veteran's claim of entitlement to 
an evaluation greater than 10 percent must be considered 
under both the old and new rating criteria.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the claim will 
not be considered under the new rating criteria prior to 
October 7, 1996, the effective date of the change.  
Therefore, the veteran's sleep apnea requires evaluation 
under analogous rating criteria prior to October 7, 1996, and 
after that date, evaluation under 
38 C.F.R. § 4.97, Diagnostic Code 6847 (effective October 7, 
1996) or Code 6520, whichever is more favorable.

Prior to October 7, 1996, the Ratings Schedule provided 
compensable ratings for stenosis of the larynx which 
demonstrated a mild disorder, with dyspnea on heavy exertion 
(10 percent); moderate impairment of respiration, with 
dyspnea on moderate exertion (30 percent); severe impairment 
of respiration, with dyspnea on slight exertion (60 percent); 
and continuously required a tracheotomy tube (100 percent).  
38 C.F.R. § 4.97, Diagnostic Code 6520 (1996).  The Board 
notes, however, that the medical evidence does not 
demonstrate that the veteran has moderate impairment of 
respiration.  His sleep apnea disorder when initially 
evaluated was described as borderline, mild and he was not 
given CPAP [continuous positive airway pressure].  The 
December 1998 sleep study results also do not show moderate 
impairment of respiration due to sleep apnea.  The number of 
respiratory events was not sufficient enough to allow a nasal 
CPAP trial.  Dyspnea on exertion was not shown.  Therefore, 
an increased rating under the pre-October 7, 1996 criteria of 
Code 6520 is not warranted.

Effective October 7, 1996, the Rating Schedule includes sleep 
apnea syndromes as a listed disorder.  Pursuant to Diagnostic 
Code 6847, a zero percent evaluation is warranted when the 
sleep apnea syndrome is asymptomatic, but with documented 
sleep disorder breathing.  A 30 percent evaluation is 
warranted when there is persistent day-time hypersomnolence.  
A 50 percent rating is assigned where the disability requires 
the use of a breathing assistance device such as CPAP 
machine.  A 100 percent rating is warranted where there is 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or where the disability requires a 
tracheostomy.  See 38 C.F.R. § 4.97, Diagnostic Code 6847 
(1999).

In this case, it appears that evaluation under Diagnostic 
Code 6520 is more favorable to the veteran.  A 10 percent 
rating was assigned by analogy under Diagnostic Code 6520.  A 
ten percent rating is not available under Diagnostic Code 
6847 for sleep apnea syndrome and a disability rating in 
excess of the currently assigned 10 percent rating after 
October 7, 1996, under Diagnostic Code 6847 is not warranted.  
Although the medical evidence demonstrates that the veteran 
has documented sleep disorder breathing, the evidence does 
not show that the veteran has persistent day-time 
hypersomnolence or requires the use of a CPAP device, that 
the disorder has resulted in chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or that the 
disorder has required a tracheostomy for a compensable 
evaluation under Diagnostic Code 6847.  

The Board has considered all the evidence and concludes that 
records in regard to this issue do not show significant 
increase in symptomatology during the course of the appeal 
period.  Consequently, there is no basis for a higher rating 
during the course of the appeal period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board finds the preponderance of the evidence is against 
the claim for a rating greater than ten percent.

II.  Bronchitis with a history of pneumonia and scarred lungs  

Service medical records show that in May 1993, the veteran 
was diagnosed with resolving pneumonia.  When seen 
approximately six days later, he reported that he was still 
coughing up blood.  Clinical findings included bi-basilar 
rales halfway up the lung fields and diffuse expiratory 
wheezes.  The assessment was resolving pneumonia and the plan 
was to continue with the prescribed medication.  A chest X-
ray study in May 1993 to rule out pneumonia had an impression 
of "NAD."

The veteran had medical surveillance for a military 
occupational specialty in April 1994.  He reported a history 
of pneumonia, most recently in May 1993, and denied current 
problems.  The examiner ordered tests and reported the 
results of pulmonary function tests and a chest X-ray as 
within normal limits.  The reviewer of the pulmonary function 
tests reported that spirometry was normal. 

The report of a chest X-ray study in July 1994 indicates that 
it was compared to the April 1994 X-ray and there was no 
significant change; it was within normal limits.

In the transfer summary to Phase II rule out Persian Gulf 
syndrome dated in August 1994, a history of increased 
respiratory infections was noted.  In addition, the veteran 
stated that he had had pneumonia five times since 1991.  He 
denied having any of these symptoms prior to going to the 
Persian Gulf War.  

In February 1995, the Persian Gulf Finalization report noted 
that pulmonary function tests were within normal limits and 
the chest X-ray was within normal limits.  

In April 1995, the veteran was seen for follow-up of status 
post aspiration pneumonitis and acute bronchospasm secondary 
to general anesthetic induction.  Scheduled surgery had been 
aborted.  The veteran complained of increased shortness of 
breath and fatigue.  Symptoms were of a productive cough with 
white thick sputum, without fever.  It was noted that the 
shortness of breath complaint was now worse than when the 
veteran was previously worked-up for the Persian Gulf 
Syndrome.  The examiner noted the veteran appeared fatigued 
but in no apparent distress.  His chest was clear to 
auscultation and a chest X-ray was reported as clear.  The 
pertinent assessment included status/post right lower lobe 
(RLL) aspiration pneumonia, and rule out underlying asthmatic 
condition.  The veteran was referred to internal medicine for 
evaluation.

When evaluated by a physician in internal medicine in May 
1995, the veteran had complaints of dyspnea on exertion and 
shortness of breath associated with hot showers or hot air.  
His lungs were clear to auscultation and all fields had good 
air movement; there was no wheeze and there was intermittent 
cough.  

The assessment noted the recent episode of bronchospasm and 
aspiration pneumonia.  The examiner noted that by history 
this was not a good story for reactive airway disease.  He 
questioned whether the aspiration occurred first or the 
bronchospasm.  It was suspected that the current symptoms 
were due to recent chemical trauma to the lung and would 
gradually go away.  The examiner assessed that the pulmonary 
function tests in April 1994 revealed normal spirometry.

The report of medical examination in July 1995 for a Medical 
Evaluation Board reflects that clinical evaluation of lungs 
and chest was normal. 

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in June 1996.  He reported that he had had 
pneumonia on three occasions, occasionally developed a 
wheeze, coughed a lot, and was told pulmonary function tests 
performed in Missouri two years earlier were normal.  It was 
noted that he had had no history of significant dyspnea on 
exertion.  

The examiner noted that, in 1995, the veteran was given 
spinal anesthesia in preparation for a right inguinal 
herniorrhaphy and developed aspiration pneumonia and had to 
be placed on a ventilator for a period of time.  The veteran 
reported that since that time he had had significant memory 
impairment and difficulty recalling dates, times, places, 
events, and appointments.  The examiner stated that the 
veteran's lungs were clear even with forced expiration.  The 
assessment included history of recurrent bronchitis and at 
least three episodes of pneumonia since 1991.  

The report of a chest X-ray in May 1996 notes that other than 
left hilar calcification the veteran's chest was within 
normal limits.   

In an August 1996 rating decision, the RO granted service 
connection for bronchitis, history of pneumonia and scarred 
lungs, and assigned a zero percent rating effective from 
October 1995.  The veteran disagreed and initiated this 
appeal.

Medical treatment records were secured from the VA Medical 
Centers in Sheridan, WY, Tacoma, WA and Salt Lake City, UT.  
An entry in October 1995 reflects that the veteran's 
complaints included having a cough with green phlegm.  The 
diagnosis was bronchitis, sinusitis and serous otitis.  

In September 1998, the veteran complained of a productive 
cough with yellow sputum and the diagnosis was bronchitis 
versus pneumonia.  After examination in October 1998, the 
diagnosis was amended to a cough of unknown etiology. 

The records show that the veteran had several chest X-rays in 
1998.  The X-ray reports for series in July and September 
1998 noted the lungs were clear with no pleural effusion.  An 
October chest X-ray was compared with the September film and 
a finding was made of bibasilar bronchial wall thickening 
which appeared new suggesting bronchitis.  There was no 
pleural effusion, or hilar or mediastinal lymphadenopathy.  
The diagnosis was new bibasilar bronchial wall thickening, 
suspect bronchitis or other airway disease.  Another chest X-
ray in October, four days later, was compared to the earlier 
October X-ray.  The report indicates the lungs were clear; no 
pleural effusions or hilar or mediastinal lymphadenopathy was 
present.  The impression was reported as normal chest 
radiograph.  

Pulmonary function tests in October 1998 showed pre-treatment 
findings of FVC 74% predicted, FEV1 74% predicted and 
FEV1/FVC 82 % predicted.  Post-treatment findings were FVC 
and FEV1 at 85% predicted each and the FEV1/FVC was unchanged 
at 82% predicted.  The interpretation of pulmonary function 
tests in October 1998 was a mild restrictive lung disease 
with post bronchodilator improvement consistent with possible 
concomitant obstructive component.  The chest X-ray was 
reported as normal.

The veteran was evaluated by Wyoming Cardiopulmonary 
Services, P.C., in October 1998 and complained of recurrent 
bronchitis with any exposure to his children's upper 
respiratory infections.  He described symptoms of thick white 
to clear plugs with occasional blood in the plugs.  He 
reported having had pneumonia four or five times and denied a 
history of asthma.  He commented that he could walk about a 
mile but walking further than that caused coughing and 
wheezing.  He also mentioned that lying down caused him to 
cough and wheeze, but he could sleep if he were propped up.  
The veteran reported having been in the Kuwait oil fires for 
about two weeks.  The medical records show that the veteran 
participated in a smoking cessation course in January and 
February 1998.  The objective findings showed lungs with good 
breath sounds bilaterally.  No rales, rhonchi, or wheezes 
were noted.  The impression was chronic cough with thick 
plugs which raised the question of asthma.  

Outpatient treatment records show that when seen in January 
1999, the veteran was diagnosed with asthma manifested by 
nocturnal coughing.  It was noted that the veteran's vital 
signs were stable, his lungs were clear and there was no 
wheezing.

The RO determined that although the veteran had not 
consistently been diagnosed with bronchitis, he had been 
shown to suffer from chronic night coughing, recurrent phlegm 
production, and had been diagnosed with asthma.  Resolving 
all reasonable doubt in favor of the veteran, in a January 
2000 rating decision, the RO increased the evaluation of 
bronchitis to 10 percent effective October 4, 1995.  The RO 
determined that the veteran met the criteria for a 10 percent 
evaluation under both the criteria in effect prior to, and 
from October 7, 1996.  

Analysis

As noted above, new regulations were issued in October 1996 
with respect to the criteria to be considered in respiratory 
disability cases.  Pursuant to Karnas, the Board finds that 
the veteran is entitled to have his claim for a rating 
greater than 10 percent for bronchitis reviewed under the 
regulations in effect both prior to and after October 1996.  
Since the new schedular criteria (regulatory change) became 
effective during the appeal prior to a final decision by the 
Board on the issue, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the criteria for Diagnostic Code 6600, in effect prior 
to October 1996, a zero percent rating is warranted for mild 
bronchitis with a slight cough, no dyspnea and a few rales.  
Moderate chronic bronchitis with considerable night or 
morning cough, slight dyspnea on exercise, and scattered 
bilateral rales warrants a 10 percent evaluation.  Moderately 
severe chronic bronchitis with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout chest, beginning 
chronic airway obstruction warrants a 30 percent evaluation.  
A 60 percent evaluation requires severe chronic bronchitis 
with severe productive cough and dyspnea on slight exertion 
and pulmonary function tests indicative of severe ventilatory 
impairment.  

Under the criteria for Diagnostic Code 6600 which went into 
effect in October 1996, chronic bronchitis will be rated as 
follows:

FEV-1 less than 40 percent of predicted value, 
or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) 
less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient 
oxygen therapy: 100 percent;

FEV-1 of 40 to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 
to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit):  60 percent;

FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 
65 percent predicted:  30 percent;

FEV-1 of 71 to 80 percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 
80 percent predicted:  10 percent. 

38 C.F.R. Part 4, § 4.31 Diagnostic Code 6600, effective 
October 7, 1996.  61 Fed. Reg. 46720-46728, 46729 (Sep. 5, 
1996).

This appeal commenced when the original evaluation was zero 
percent.  To the extent that the veteran claimed a higher 
original evaluation was warranted, the RO agreed and granted 
a 10 percent evaluation effective from October 1995.  The 
Court has determined that "the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
medical evidence shows nocturnal coughing, no rales, 
complaints of dyspnea on exertion but also a report of no 
history of dyspnea on exertion, productive cough, and clear 
lungs shown by X-ray examination.  These manifestations do 
not meet the schedular criteria for a 30 percent evaluation 
under the pre-October 1996 criteria.  Further, the medical 
evidence shows the October 1998 pulmonary function tests 
results do not meet the schedular criteria for a 30 percent 
evaluation under the new criteria.  Based upon the foregoing, 
the Board is unable to conclude that the veteran's bronchitis 
is sufficiently disabling to entitle him to a 30 percent 
evaluation under either the old or the new schedular 
criteria.  Accordingly, the Board finds, by a preponderance 
of the evidence, that the veteran is not entitled to a 30 
percent rating for bronchitis with a history of pneumonia and 
scarred lungs.

The Board has considered all the evidence and concludes that 
records in regard to this issue do not show significant 
increase in symptomatology during the course of the appeal 
period.  Consequently, there is no basis for a higher rating 
during the course of the appeal period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).

III.  Cognitive impairment, not otherwise specified

Background

Service medical records show a Transfer Summary in August 
1994 with several complaints including forgetfulness since 
the Persian Gulf War.  The clinical findings indicated that 
the veteran's mental status was intact.  

In January 1995, the pertinent impression was probable benign 
forgetfulness with no severe cognitive dysfunction detected 
by history.  It was noted that there were some problems on 
MMSE calculations and spelling.  A cognitive screen was 
recommended.  The veteran was evaluated by a psychiatrist in 
January 1995, and the diagnosis on Axis I was "Cognitive 
Disorder NOS v. BIF" and Alcohol Dependence, in remission.  
It was noted that a cognitive screen was in progress at that 
time.  

The report of medical examination in July 1995 for a Medical 
Evaluation Board noted that the veteran's psychiatric status 
was normal.  In the report of medical history, the veteran 
denied loss of memory or amnesia.  The Report of Mental 
Status Evaluation in July 1995 for the Medical Evaluation 
Board notes that the veteran had normal behavior and was 
fully oriented; his mood/affect was unremarkable; and he had 
clear thinking process, normal thought content and good 
memory.  

The assessment of the June 1996 VA C&P examination included 
history of fatigue and memory loss, especially since 
aspiration pneumonia in 1995.  The examiner commented that 
the veteran's memory impairment might be an aftermath of the 
respiratory problem that required mechanical ventilation in 
1995.

In a rating decision in August 1996, the RO granted service 
connection for cognitive impairment, not otherwise specified, 
and assigned a zero percent rating, effective from October 
1995.  The RO assigned this rating under the provisions of 
Diagnostic Code 9410, other and unspecified neuroses, of the 
Schedule for Rating Disabilities. 

The veteran was afforded a psychological evaluation in 
December 1997.  The conclusion was that his general 
intelligence was in the average range but his memory, 
particularly with an interfering delay, showed deficits.  The 
examiner found that the results suggested learning 
disabilities, as academic skills and achievement levels were 
low.  The examiner was unable to state whether the veteran's 
cognitive ability had declined since the surgery or service 
in the Persian Gulf, as records prior to these events were 
not available for review.

The veteran was afforded a C&P examination in September 1998.  
The examiner noted that the medical records from the Sheridan 
VA Medical Center and the claims file were available for 
review.  The veteran reported that since the surgical 
complication and experience in the Persian Gulf War, his 
concentration and memory had been affected.  The report 
indicates that during testing the veteran was able to recall 
past presidents with no difficulty, was able to recall three 
objects in the room after a 15 minute wait, and was able to 
recite his Social Security number backwards without 
difficulty.  The examiner noted no abnormal mannerisms or 
actions during the interview, and the veteran did not appear 
anxious or agitated.  The examiner commented that the veteran 
was well groomed and appropriately dressed.  It was also 
noted that speech patterns were not tangential or 
circumstantial and there was no looseness of thought 
associations.  The veteran had some difficulty counting 
backwards by 7's and provided concrete responses to 
similarities and proverbs, showing little ability for 
abstract thinking.  He denied problems with obsessive 
thinking, compulsive behaviors, suicidal or homicidal 
ideations, and impulse control.   

The examiner reported on the findings shown on the December 
1997 psychological evaluation and noted that the history 
obtained indicated that the veteran had had difficulty with 
cognitive and learning functions since school days.  It was 
noted that the veteran had been determined to be dyslexic in 
junior high school and had attended special education 
classes.  It was further noted that the veteran had a long-
standing difficulty with intellect since childhood.  The 
diagnosis was Learning Disorder.  The examiner commented that 
the veteran showed some difficulties performing in his social 
arena and had had occupational and school difficulty due to 
his intellectual impairment.  

In a rating decision in January 2000, the RO changed the 
Diagnostic Code to 9310, Dementia of unknown etiology, and 
continued the zero percent evaluation for cognitive 
impairment, not otherwise specified, previously rated under 
Diagnostic Code 9410. 

Legal Criteria

During the pendency of this appeal, the laws and regulations 
governing the evaluation of mental disorders, including other 
and unspecified neurosis, were changed, effective November 7, 
1996.  See 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 
9410 (1996), as amended by 61 Fed. Reg. 52,695-52,702 
(October 8, 1996); see also VAOPGCPREC 11-97.  Therefore, the 
Board must evaluate the veteran's claim under both the pre-
November 7, 1996 criteria under VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.  This evaluation 
will be applied for both diagnostic codes assigned during 
this appeal period.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1996), 
as amended by 61 Fed. Reg., No. 196, 52695-52702 (October 8, 
1996).

The regulations in effect when the veteran filed his claim 
provided that, under Diagnostic Code 9410, a zero percent 
rating was warranted for neurotic symptoms which may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  A 10 percent rating 
required symptoms less than those required for a 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.

A 30 percent evaluation was warranted for when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community; 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132 
Diagnostic Code 9410 (1996). 

Under the former criteria for Diagnostic Code 9310, dementia 
due to unknown cause, the general rating formula for organic 
mental disorders provided that a zero percent evaluation is 
warranted for a non-psychotic dementia due to unknown cause 
with no impairment of social and industrial adaptability.  A 
10 percent evaluation requires slight impairment of social 
and industrial adaptability.  A 30 percent evaluation 
requires definite impairment of social and industrial 
adaptability.  A 50 percent evaluation requires considerable 
impairment of social and industrial adaptability.  A 70 
percent evaluation requires symptomatology which is less than 
that required for a 100 percent evaluation, but which 
nevertheless produces severe impairment of social and 
industrial adaptability.  A 100 percent evaluation was 
warranted for impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.   38 C.F.R. § 4.132, Diagnostic Code 9310 
(1996).  

The "old" rating criteria provided for a 30 percent 
disability rating when there was "[d]efinite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people . . . . psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  The VA General Counsel issued a 
precedent opinion concluding that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93; see also 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1997).

The Board notes that 38 C.F.R. § 4.132 was redesignated, 
effective November 7, 1996, as 38 C.F.R. § 4.130, which 
includes new rating criteria for psychiatric disorders.  The 
amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  It replaced the 
general rating schedules for psychotic disorders, organic 
mental disorders, and psychoneurotic disorders where 
disability evaluations were assigned based on classification 
of the claimant's social and industrial impairment, due to 
the mental disorder, as total, severe, considerable, 
definite, or mild and assigns disability evaluations 
according to the manifestation of particular symptoms.  The 
amended formula provides more objective criteria for 
assigning a disability evaluation.

The amended regulations provide that a zero percent is 
warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent disability 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent disability 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent disability evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9310, 9410 (1996). 

Analysis 

As noted above, in the January 2000 rating decision the RO 
evaluated the veteran's cognitive impairment, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9310, dementia of undiagnosed cause.  
The disorder had formerly evaluated under Diagnostic Code 
9410.  Code 9310 was also formerly under 38 C.F.R. § 4.132 
which was redesignated, effective November 7, 1996, as 38 
C.F.R. § 4.130, and includes the new rating criteria for 
psychiatric disorders, found at Diagnostic Code 9440, et. 
seq.   As the change of diagnostic code was made during the 
pending claim, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Consequently, the Board has considered both the former (old) 
rating criteria, at 38 C.F.R. § 4.132, including Diagnostic 
Codes 9310 and 9410, and the revised (new) version, at 38 
C.F.R. § 4.130, Diagnostic Codes 9310 and 9410.

Initially, the Board notes that the most recent diagnosis in 
September 1998 was learning disorder, a condition that is not 
service-connected.  Under the "old criteria," the Board 
considered whether an initial evaluation of a 10 percent 
rating is warranted under either Diagnostic Code 9310 or 
9410.  There is no competent medical evidence indicating that 
the veteran's memory loss is productive of any impairment of 
social and industrial adaptability.  Accordingly, only a zero 
percent evaluation is warranted.

Under the revised criteria, in order to warrant the 
assignment of a 10 percent disability rating, there must be 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or control of symptoms by continuous medication.  

The evidence does not show that the veteran takes continuous 
medication for control of psychiatric symptoms, and there has 
been no evidence of impairment of memory such that the 
symptoms decreased the veteran's work efficiency and ability 
to perform occupational tasks.  While the veteran has a 
history of memory loss, his speech, thought processes and 
memory are not impaired as reported by evaluation findings in 
July 1995 and September 1998.  Accordingly, only a zero 
percent evaluation is warranted.

In accordance with the reasons and bases as detailed above, 
the Board finds that neither the old nor the revised criteria 
for rating mental disorders under both Diagnostic Codes, 9310 
and 9410, are more favorable to the veteran.  The 
preponderance of the evidence is against an evaluation 
greater than zero percent for cognitive impairment, not 
otherwise specified, regardless of which criteria are used.

The Board has considered all the evidence and concludes that 
records in regard to this issue do not show significant 
increase in symptomatology during the course of the appeal 
period.  Consequently, there is no basis for a staged initial 
rating during the course of the appeal period.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an original rating in excess of 10 percent for 
sleep apnea is denied.

Entitlement to an original rating in excess of 10 percent for 
bronchitis with a history of pneumonia and scarred lungs is 
denied.

Entitlement to an original rating in excess of zero percent 
for cognitive impairment, not otherwise specified is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

